DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-4 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to the claims, the cited prior art fails to teach, a first uplink data transmission associated with a primary user equipment from the primary user equipment, wherein the primary user equipment is configured to transmit uplink data at a rate of up to a peak uplink data rate and receiving, by a transmit-receive point of the network system, at least a portion of a second uplink data transmission associated with the primary user equipment from a secondary user equipment, wherein the transmit-receive point is unavailable for cellular communication with the primary user equipment and the processing step of processing the uplink data at a rate greater than the peak uplink data rate.
Prior art Lee et al. (US Publication 2017/0156078 A1) teaches, a required guaranteed uplink data rate for transmissions indicated by a UE and the master node select a multi-path rout accordingly (see figure 8).
Prior art Feng et al. (US Publication 2020/0213994 A1) teaches, when the terminal device has different uplink processing time periods specific to different transmission rates, the network device may use, as N2, an obtained uplink processing 
Claims 5, 9, 11-18 and 20-23 have previously been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAY P PATEL/Primary Examiner, Art Unit 2466